Citation Nr: 1034206	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  06-29 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH). 

2.  Entitlement to a rating in excess of 10 percent for 
suprapubic scar post-operative, residuals of urethra calculus 
healed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from October 1967 to 
October 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for BPH, and denied an increased rating 
for a suprapubic scar. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  BPH was first shown many years after separation from service 
and is not shown to be related to service or any incident of 
service.

3.  Throughout the period of the appeal, the service-connected 
suprapubic scar is objectively characterized as tender with an 
area of less than six square inches, and has not resulted in 
limitation of function.


CONCLUSIONS OF LAW

1.  BPH was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for a rating in excess of 10 percent for a 
suprapubic scar are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 7804 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
, and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court) have been fulfilled.  In this case, 
the Veteran filed his service connection and increased rating 
claims in July 2005.  In correspondence dated August 2005, the 
Veteran was notified by the RO of the provisions of the VCAA as 
they applied to claims.  This letter notified him of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims, 
and provided other pertinent information regarding the VCAA.  
Thereafter, the claims were reviewed and a supplemental statement 
of the case (SSOC) was issued in June 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March and 
July 2006.

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claims during the course of this 
appeal.  His service treatment records and post-service VA and 
private treatment records pertaining to his disabilities have 
been obtained and associated with his claims file.  The Veteran 
was provided VA examinations in December 2005 and May 2009 to 
determine the etiology and severity of his disabilities. 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Service Connection Claim

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310(a) (effective before and after October 10, 
2006).  The Court has held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition the veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Additionally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran claims that his current prostate disability is either 
related to his 1968 in-service surgery to remove a ureteral 
calculus, or was manifested during his service.  The Board finds 
the weight of evidence is against the claim. 

Service treatment records reflect that in November 1968, the 
Veteran underwent a pandendoscopy with endoscopic manipulation of 
a right ureteral calculus.  The treatment was unsuccessful, and 
retrieval of an instrument required an open right 
ureterolithotomy.  He tolerated the procedure well and was 
returned to light duty, then to full duty several weeks later.  
In a March 1969 service treatment record, the Veteran was noted 
to have mild prostatitis with frequency and tender prostate.  In 
May 1969, he was noted to pass a stone.  An IVP (intravenous 
pyelogram) was performed and read as normal.  An October 1969 
service separation examination report does not note any 
genitourinary (GU) system abnormalities. 

A January 1970 VA X-ray report of the abdomen indicated no 
enlarged organs or soft tissue masses were reported.  The Veteran 
reported nocturia and urinary frequency three-to-four times a 
night since the surgery in service, with some dysuria.  On 
objective examination, the kidneys were not tender and there was 
no tenderness along the course of the urether.  The diagnosis  
was residuals of ureteral calculus.  
In Ohio Air National Guard (ANG) periodic service examination 
reports dated in July 1979, January 1984, September 1987 and May 
1991, the genitourinary system was marked normal.  In the May 
1991 periodic examination, the prostate was specifically noted as 
normal.  

In a March 2001 private treatment note, the examiner reported the 
Veteran had a slightly tender prostate. 

In an August 2005 VA progress note, the Veteran was noted to have 
a diffusely enlarged prostate with no nodules.  The diagnosis was 
BPH.  

During a September 2005 VA urology follow-up, the examiner noted 
that the prostate was not enlarged, but that it was benign 
without any nodule. 

In November 2005, the Veteran underwent a cystourethroscopy.  The 
diagnosis was BPH. 

During a December 2005 VA examination, the Veteran referred to 
the November 2005 cystourethroscopy, and diagnosed BPH.  The 
examiner opined that the Veteran's prostate condition with 
subsequent voiding dysfunction is not due to his service-
connected suprapubic scar secondary to the urethral calculus.  
The examiner further reported that the prostate disorder was more 
likely age-related. 

During a May 2009 VA examination, the examiner opined that the 
Veteran's BPH is related to aging and not due to stricture of the 
bulbous urethra.   

In a June 2009 decision, the Veteran was granted service 
connection for a bulbous urethra. 

In this case, active service treatment records show that the 
Veteran was treated for a renal stone in November 1968, and for 
prostatitis in March 1969.  However, there is no medical evidence 
showing that his in-service prostatitis was anything other than 
an acute and transitory problem.  Notably, there were no further 
reports of prostate abnormalities during the eight months of 
service after treatment, including an October 1969 separation 
examination.  Furthermore, no GU abnormalities were found on 
subsequent ANG periodic examination reports through December 
1995.  

Evidence of a diagnosis of a prostate disability is first shown 
in 2005, more than 35 years after separation from active service.  
The Board notes that the passage of many years between discharge 
from active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between a 
current prostate disorder diagnosed post-service and events 
during the Veteran's active service, and neither the Veteran nor 
his representative have presented, identified, or alluded to the 
existence of, any such opinion.  

Regarding the possibility that the Veteran's BPH may have been 
caused or aggravated his service-connected stricture of the 
bulbous urethra or suprapubic scar, there is no medical opinion 
in the claims file that links the service-connected disabilities 
to his current prostate condition.  Additionally, none of the 
treatises or medical evidence shows that BPH and stricture of the 
bulbous urethra or suprapubic scar are correlated.

In addition to the medical evidence, the Board has considered the 
assertions that the Veteran advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the Veteran's 
belief that he has a current prostate disability is a result of 
or manifested during military service.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As the Veteran is a layperson without the appropriate 
medical training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the etiology of his 
prostate disability have no probative value.

For all the foregoing reasons, the claim for service connection 
for a prostate disability must be denied.  In arriving at the 
decision to deny the claims, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  However, as 
the preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consequently, the Board finds that entitlement to service 
connection for a prostate disorder is not warranted.


Increased Rating Claim

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those codes, 
there is no additional disability for which a rating may be 
assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997) (assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in cases 
of currently existing disability).  Consideration of factors 
wholly outside the rating criteria constitutes error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses is prohibited. 38 C.F.R. § 4.14 (2009).

The Veteran was assigned a 10 percent disability rating for a 
suprapubic scar as residuals of post-operative urethra calculus 
under Diagnostic Code 7804 for painful scar. 

7804 Scar(s), unstable or painful:
Five or more scars that are unstable or painful
30
Three or four scars that are unstable or painful
20
One or two scars that are unstable or painful
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar. 
 
Note (2): If one or more scars are both unstable and 
painful, add 10 percent to the evaluation that is based on 
the total number of unstable or painful scars. 

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 
7802, or 7805 may also receive an evaluation under this 
diagnostic code, when applicable. 

See 38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008).

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 
38 C.F.R. pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon request 
from a veteran who was rated under the applicable criteria before 
this date.  Id.  The Board has not received a request from the 
Veteran to be rated under the revised criteria, and as such, that 
rating criteria will not be addressed at this time.

Factual Background 

The Veteran was granted service connection in a February 1970 
rating decision due to a scar from an in-service ureteral 
calculus removal by open operation performed in November 1968. 

An August 2005 VA progress note reported a non-tender midline 
scar over the suprapubic area.  

In a December 2005 VA examination report, the Veteran denied 
having any problems related to the scars although he stated that 
the scar remains slightly tender.  Upon examination, the examiner 
noted a healed suprapubic scar that was approximately 6 inches in 
length, and slightly tender to palpation, with no inflammation, 
edema or keloid formation.  The examiner further noted no 
limitation of function by the scar, and that the scar was not 
depressed or adherent.  The diagnosis was syumpathetic scar 
secondary to residual of ureteral calculus.  

During a May 2009 VA examination, the examiner found a well-
healed suprapubic scar measuring about 4 inches in length, 1cm 
wide, vertical, and slightly tender to palpation.  The examiner 
noted it was superficial and stable, with no evidence of 
inflammation, induration, erythema, or keloid formation.  The 
examiner further reported that the scar did not cause any gross 
deformity or loss of function, and that the surface was slightly 
depressed.  



Analysis

The Veteran is currently rated 10 percent for suprapubic scar as 
residuals of post-operative urethra calculus.  The Board has 
considered the Veteran's claim for a rating in excess of 10 
percent for suprapubic scar, including pain, but finds that it is 
not warranted.  At no point during any examination did the 
Veteran complain of three or four scars that are unstable or 
painful, warranting a disability rating for 20 percent under 
Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  Therefore, his 
claim for a rating in excess of 10 percent for his service-
connected suprapubic scar as residuals of post-operative urethra 
calculus must be denied.

The Board has considered other rating criteria related to scars, 
but finds that they are not applicable to the Veteran's service-
connected scar as residuals of post-operative urethra calculus 
because the criteria apply to scars that involve disfigurement of 
the head, face, or neck; or that cover an area far greater than 
the area of the Veteran's scar, which was shown at most to be 6 
inches and 1 cm in width.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7805 (before and after October 23, 
2008).  Similarly, the Veteran is not shown to have any 
impairment of function attributed to his service-connected scar.  
Id. at Diagnostic Code 7805.  Therefore, the claim for a rating 
in excess of 10 percent for a scar as residuals of post-operative 
urethra calculus must be denied.

The Board acknowledges the Veteran's contentions that his scar is 
severely disabling.  The Veteran is competent to testify as to 
the degree of his scar discomfort; however, as noted above, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to a rating in excess of 10 percent for a suprapubic 
scar must be denied.  The Board has considered staged ratings, 
under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy (BPH) is denied. 

Entitlement to a rating in excess of 10 percent for suprapubic 
scar post-operative, residuals of urethra calculus healed is 
denied. 





____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


